Title: To James Madison from James Monroe, 5 August 1795
From: Monroe, James
To: Madison, James


Dear SirParis Augt. 5. 1795.
Soon after my arrival here last year I found it necessary to appoint some one consul provisionally & in consequence appointed Mr. Skipwith to that office & announc’d him to this govt. as well as our own: but before this step was known the President had nominated a Mr. Pitcairn for that place. Mr. P. being by birth a British subject & having latterly become an American citizen & in consequence being still a Bh. subject, I thought it proper to suspend his introduction into the office untill I submitted to the Executive the objections which applied to the appointment & thereupon wrote Mr. R. that by placing such a person here, very essential injury wod. be rendered to the U. States for if admitted & wh. wd. only be expected in case the fact above stated was with held, he wod. be an object of jealousy with this govt., & of course watched closely, and as often with me, it wod. also unavoidably lessen any confidence they might have in me: not to mention the impolicy of putting a person with British connections capital &ca at the head of our commerce in this country whereby Britn. wod. have the emolument at our expence. In this state the business yet rests; Mr. Sk: performs the duties of the consulate & I am left to depend on providence for one to supply his place with me. In expectation his nomination wod. be confirmed I wrote you that I would take Prevost. But in truth I wish I could avoid it for I consider Burr as a man to be shunned. His friend here & who is mine in every view of his character joins me in this opinion. In short he is an unprincipled adventurer and whom it is better to get rid of at once. Can you promote this object. I have with me at present Mr. Purviance who is well qualified & a most amiable man. And I wish Dawson could come. He is poor and sound in principle. I write this in great haste & am affecy. yr. fnd.
Jas. Monroe.
